DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities:  The feature, “sole portion” lacks a proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to Claim 22, at least the length dimension from the leading edge to the trailing edge being 90-140 mm, the construct of the offset rearward origin axis having offset rearward x, y, and z axes, following with the vertices and dimensions of a rearward mass box being located in relation to the offset rearward origin, the extended platform, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 22, line 21, the feature, “head origin” lacks a proper antecedent basis.  In line 59, the limitation indicating that the rearward mass box encompasses all club head mass within the imaginary rearward mass box thereby defining a rearward mass box length is interpreted to mean that the mass box is of sufficient length to encompass the mass intended to be encompassed, which limitation does not define a mass box length.  In line 78, the feature “sole feature comprising an extended platform” is not clearly defined.  Limitations indicate that the platform is formed in the sole.  The relationship of the sole feature to sole is not described but a mass element is attached to the sole feature.  It is not clear whether the side walls are part of the sole feature of the platform.  It is not clear whether the sole feature and the platform are the same feature of are different features.  It is not clear whether the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites et al., U.S. Patent No. 5,935,020, in view of Dumontier et al, U.S. Patent No. 5,547,188 and Beach et al., U. S. Patent Application No. 2007/0105650, and in further view of Sargent et al., U.S. Patent Application No. 2011/0152000.  As to Claim 22, Stites teaches a golf head comprising a club head body including a leading edge (38), a trailing edge (72), a crown (18), a sole (20), a skirt In re Aller, 105 USPQ 233.  Stites teaches that delta z may range from 6.35 to 21.59 mm, Col. 6, ln. 40-41.  It follows that selecting values within the disclosed ranges for CGy and delta z would produce CGeff values of at least 806 mm squared.  Values of CGy may be no less than 31.6 mm and values of delta z may be no more than 29.7 mm.  The same case law cited above supports a finding of obviousness with regard to the specific value ranges claimed.  Stites is silent as to a sole feature.  Dumontier teaches a similar golf club head comprising a sole feature (rib) comprising an extended platform, noting formation in relief, formed in the sole, see Abstract and see Figure 5.  The extended platform may extend rearwardly from a first end to a second end, see Figure 5.  The sole feature may comprise first and second side walls on heel and toe sides respectively, noting walls on each side of the rearwardly extending feature, see Figure 5.  The lower sole feature may be the lowest portion of the club head that is located rearward of the center of gravity, noting that the feature is in relief and extends to the rear of the club head.  It follows that the feature forms the lowest portion rearward of the center of gravity. A first side wall of the extended platform may comprise a first side wall forward portion adjacent a first end of an extending platform and a first sidewall rearward portion adjacent a second end of the As to Claim 23 and 24, Beach teaches 14 and 18 gram weights, which may be adjustably attached at the rearward portion of the sole, paragraph 0063 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 25, Stites teaches that CGy may be no more than 52.8 and delta z may be no less than 18.7 mm, as discussed in the treatment of Claim 22.  As to Claim 26, Stites teaches that CGy and delta z may be within the ranges noted in the discussion of Claim 22 and that a selection of values within the ranges may produce CGeff values of not more than 1031 mm squared.  The same case law cited in the treatment of Claim 22 is applied to support a finding of obviousness with regard to specific values generating a figure for CGeff within the claimed range.  Beach teaches that the club head may have a moment of inertia about the x-axis of at least 200 Kg mm squared, paragraph 0014.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with an x-axis moment of inertia within the claimed range, as taught by Beach, to provide Stites, as modified, with a known substitute x-axis moment of inertia.  As to Claim 39, Sargent teaches that a club head face portion may comprise a composite face plate, paragraph 0289.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a composite face component, as taught by Sargent, to provide Stites, as modified, with a known substitute face component material.  As to Claim 40, . 

    PNG
    media_image1.png
    720
    738
    media_image1.png
    Greyscale


Claims 27-30, 32-36, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of Dumontier, Beach, and Sargent as applied to claims 22-26 above, and further in view of Beach et al., U.S. Patent Application No. 2002/0160854.  Stites, as As to Claim 27,  Stites, as modified, is silent as to a second weight forward of the center of gravity.  Beach teaches a similar golf club head including first and second external mass elements (74b and 74a) attached to the sole portion of a club head body, paragraph 0038.  It is inherent that the second weight (74a) may have a second mass.  The second weight is positioned in the forward portion of the sole and a moment of inertia may be adjusted by increasing or decreasing the thickness or density, paragraph 0043.  It follows that the second weight is forward of the center of gravity.  At least one of the weights may be formed of a greater density material than the club body, paragraph 0038.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a second weight attached to the sole portion forward of the center of gravity, as taught by Beach, ‘854, to provide Stites, as modified, with an additional area of the sole where weight may be adjusted, to yield the predictable result of facilitating the process of customizing the club head center of gravity location and moment of inertia.  Stites, as modified, discloses the claimed invention except for providing that the first mass may be at least double the second mass.  Stites teaches that the location of the center of gravity is a result effective variable, as discussed above and a person of ordinary skill in the art would have understood that altering the relative mass of the first and second weights would adjust the center of gravity.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the first weight with at least double the mass of the second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claim 28, Stites teaches crown height in a range from approximately 47 to 53.3 mm and face height in a range from approximately 44.4 to 50.8 mm, Col. 6, ln. 33-36.  It follows that selected values within the As to Claim 29, Stites teaches that at least a portion of the club head body may be formed of titanium material and that the length by be at least 110.8 mm,  Col. 3, ln. 52-53 and Col. 6, ln. 29-30.  Beach, ‘650, teaches that at least one of the first and second weights may be formed of tungsten material, paragraph 0063, club head volume of at least 430 cubic centimeters, paragraph 0037, and total mass of the club head of no more than 210.8 grams, paragraph 0208.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with tungsten weight material, club head volume and club head mass within the claimed ranges, as taught by Beach, ‘650, to provide Stites, as modified, with known substitute suitable club head materials and dimensions.  As to Claim 30, Stites, as modified, discloses the claimed invention except for imaginary rearward mass box mass of no more than 48.9 grams and a sole feature adding no more than about 15 cubic centimeters of volume to the club head.  It would have been obvious matter of design choice to adjust the amount of mass in the imaginary rearward mass box and to adjust the volume of the sole feature, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  As to Claim 32, Dumontier teaches portions As to Claim 33, Stites, as modified, teaches first and second weights, each inherently having a center point, arranged in spaced apart fashion along a y-axis in a club head having a length of at least 110.8 mm, as discussed above.  Stites, as modified, discloses the claimed invention except for specifying that the first weight is located at least about 104.7 mm behind the leading edge and that the first vector distance between the weights may be no less than 76.3 mm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second weights at locations and with spacing as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 34, Stites, as modified, together with the cited case law is applied as in Claim 33, with regard to the boundary of the first vector distance being no more than 90.4 mm.  Stites teaches that CGy can be as low as 29.2 mm in a club head which may have a length of approximately 110 mm, as discussed above.  It follows that rearward mass box vector distance from a center point 17.5 mm from the trailing edge to the center of gravity may be at least 56.2 mm.  As to Claims 35 and 36, Dumontier teaches the extended platform extending rearward from the sole feature, as discussed above.  Beach, ‘854, teaches first and second weighs positioned in the forward and rearward portions of the sole, as also discussed above.  Stites, as modified, discloses first and second weighs disposed on the club head sole In re Japikse, supra.  As to Claim 38, Beach, ‘650, teaches that club head moment of inertia about the x-axis may be at least 250 kg mm squared, paragraph 0110.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with x-axis moment of inertia within the claimed range as taught by Beach, ‘650, to provide Stites, as modified, with a known substitute x-axis moment of inertia value.  Stites teaches face height in a range from approximately 44.4 to 50.8 mm. and delta z from approximately 6.35 to 21.59 mm, suggesting that the center of gravity may be located at least 3.3 mm below the origin.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with the center of gravity located as claimed and as suggested.   As to Claim 41, Stites, as modified by Dumontier, Beach, ‘650, Sargent, and Beach’854, is applied as in Claims 27 and 29, with the same obviousness rationales being found applicable. 
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.